Citation Nr: 1515109	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-19 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for post-traumatic stress disorder (PTSD), depression, and bipolar disorder.  

2.  Entitlement to service connection for PTSD, depression, and bipolar disorder.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to August 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which found new and material evidence had not been submitted to reopen the claim for service connection for PTSD, depression, and bipolar disorder.  

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is of record and associated with the VBMS file.  

The Veteran also had a claim for an increased rating for a low back disorder.  He withdrew that claim and it is no longer in appellate status.  

The issue of entitlement to service connection for PTSD, depression, and bipolar disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Service connection for PTSD, depression, and bipolar disorder was denied by an unappealed rating decision of February 2007.  

2.  Evidence received subsequent to the February 2007 rating decision raises a reasonable possibility of substantiating the claim of service connection for PTSD, depression, and bipolar disorder.  




CONCLUSIONS OF LAW

1.  The February 2007 RO decision which denied service connection for PTSD, depression, and bipolar disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a); 20.302(b), 20.1103 (2014).  

2.  Evidence submitted subsequent to the February 2007 denial of service connection for PTSD, depression, and bipolar disorder is new and material.  38 U.S.C.A. § 5107, 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

 Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Court held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion or through consideration of an alternative theory of entitlement.  Id at 118.  

A prior final denial on one theory of entitlement is considered a final denial on all theories of entitlement.  Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  That is while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Id.  For purposes of reopening a claim, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for PTSD, depression, and bipolar disorder, was denied in by rating decision of February 2007.  The RO determined that the evidence of record, to include his service treatment records, did not show a confirmed diagnosis of PTSD or a documented stressor.  The RO also noted that no other psychiatric disorder was shown to be related to active service.  Notice was provided to the Veteran in a letter of March 2007.  No appeal was made within one year of the notice of denial. The February 2007 denial thereby became final. 

The Veteran filed to reopen the claim for PTSD in December 2008.  The most recent February 2011 rating decision continued to deny the claim.  

The evidence received since the February 2007 final decision includes medical statements and medical records, a September 2013 RO hearing transcript, excerpts from the Veteran's Military Personnel File showing Deployment in Support of the President's drug interdiction program for 60 days in September 1993, and a Travel Board hearing transcript of July 2014.  

The medical evidence of record submitted since February 2007 is not new and material.  That evidence, which shows treatment for PTSD and psychiatric disorders, does not show corroboration that these mental disorders occurred in service or that the Veteran has PTSD as a result of his active service.  Therefore, this evidence is not new and material.  

However, at the Veteran's hearing before that Board in July 2014 and a hearing before the RO, the Veteran testified with respect to a new theory of personal assault as the reason for PTSD, noting that he had been sexually assaulted while he was on TDY.  Excerpts from the Veteran's service personnel record, received in July 2014, also indicate that the Veteran was deployed in 1993 for 60 days in support of the President's drug interdiction program.  This evidence was also new as it was not previously of record.  All of the aforementioned evidence, is also material, because it relates to previously stated stressors and based on the low standard set forth in Shade, would, in connection with the other evidence of record, raise a reasonable possibility of substantiating the claim.  At the minimum, it would at least trigger the Secretary's duty to assist by seeking additional evidence and providing for a medical opinion.  Therefore, since the Board finds this evidence to be new and material, the claim will be reopened.  Having reopened the claim, the Board finds the claim may now be given a de novo review.  


ORDER

New and material evidence to reopen the claim for service connection for PTSD, depression, and bipolar disorder, having been received, the claim, to this extent, is granted.  


REMAND

The Veteran claims that he has PTSD as a result of his active duty service.  He claims three stressors, and one of them is based upon a new theory of service connection for PTSD based on personal assault.  

The Veteran now claims that he was sexually assaulted during active duty while he was on TDY in May or June 1994.  He related at the September 2013 RO hearing that he did not tell anyone and that he had not previously told any medical providers.  He stated that his work did not decline, but as he was considered a "bad ass" previously and was sought after to go on several deployments, after the assault, he became afraid, he refused further deployments, and he requested to leave service early.  His DD 214 shows that he left service one year early.  He claims there was a difference in his work product.  Only part of the Veteran's personnel file was provided in connection with this claim.  In an effort to make a determination in this claim, the entire service personnel file, specifically showing periods of deployment, should be obtained in connection with this claim.  

Additionally, the Veteran has claimed a new theory of service connection for PTSD which is based upon personal assault.  He should be provided the laws and regulations for PTSD based on personal assault and informed of the evidence that can be used to assist in substantiating the claim.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.  

Evidence of behavior changes following the claimed assault(s) is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not necessarily limited to: a request for a transfer to another military duty assignment; deterioration the Veteran's work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of an appellant cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence in personal-assault cases).  

Moreover, the Veteran has not had a VA examination since 2007.  Since that time, he has submitted an additional theory of service connection for PTSD.  As such, a more adequate examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any medical treatment records, VA or non-VA that may have come into existence since the time the claims file was last updated by the RO.  

2.  Provide the Veteran the laws and regulations on service connection based on personal assault.  He should be informed of the various methods he can provide to substantiate a claim for service connection based upon personal assault.  

3.  Obtain and associate with the claims file the Veteran's entire personnel file.  These files should include copies of all of the Veteran's deployments during his active duty, the dates, and the locations.  Evidence indicating whether the Veteran was a Spanish translator during these deployments should also be provided.  

4.  Thereafter, the RO/AMC should contact the Joint Services Records Research Center (JSRRC) and attempt to verify the claimed stressors reported by the Veteran.  Evidence of efforts to verify stressors should be made a part of the file.  Specifically, JSRRC should be asked to verify the dates provided by the Veteran in his hearing transcripts of the deployments to Panama, Bogota, Columbia, and any other deployments he may have made.  Also, attempt to verify, in connection with the Veteran's deployment in support of the President's drug interdiction program whether there was a briefing held on the Veteran's destruction of large amounts of cocaine in October or November 1993.  

5.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed PTSD or other psychiatric disorder. All indicated tests and studies are to be performed.  In connection with the examination, the VBMS file must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the VBMS file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the appellant has PTSD meeting the criteria of DSM-IV, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the result of any in-service claimed event, to include personal assault.   

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s). 

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., depression, bipolar disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise causally related to the Veteran's service. 

The examiner should take into consideration the statements made by the Veteran, to include his hearing testimonies, and alleged reported stressors that should attempt to be verified by JSSRC. 

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


